BlaNd, Judge,
dissenting in part: I concur in the conclusion reached by the majority with reference to holding the door knobs or door knockers not to be household utensils.
*70I am in disagreement with the majority in holding that the trial court properly dismissed the three protests as being insufficient, particularly the following portions of the opinion :
Obviously, there is nothing in the protest itself which would direct the attention of the collector to the imported articles intended to be covered thereby, nor are we able to find any description in the invoice or entry which, taken together with the protest, would give the collector the necessary information.
After carefully examining the protests now under consideration, and the invoices and the entries covered thereby, we have no hesitancy in saying that it would be wholly impossible, without a stipulation by counsel for the parties (such as was made in this case) describing the merchandise, for either the trial court or this court to determine what merchandise was intended by appellants to be covered by such protests.-
‡ * ^ ij* % 5}J sfc
* * * [The protests] are insufficient to confer jurisdiction upon the United States Customs Court to adjudicate the issues attempted to be raised thereby.
It will be noticed that the opinion states that there is nothing in the protest which directs the attention of the collector to the articles intended to be covered by the protest. It will be noticed that earlier in the decision the majority stated:
The protest contains the statement that it applies to all goods covered by the entry of the same kind or character specified therein, whether or not particularly enumerated.
As I interpret the protest it is directed against every item in the entry. It is obvious that some of the items could not by any stretch of the imagination be regarded as “utensils” or hollow or flat ware, but the fact that the protest covered all goods should not be regarded in the same manner as if it covered none of the goods.
The majority points out that the protestant did not state under “what paragraph of the tariff act the imported articles were assessed for duty by the collector.” As to the necessity of setting out how the goods were assessed by the collector, the majority relies upon the decision by this court in United States v. Sheldon & Co., 5 Ct. Cust. Appls. 427, T. D. 34946, wherein it was said in substance that the protestant must call the collector’s attention to such facts as will enable him to pass upon the question presented. No one knew better the particular paragraph under which the goods had been classified than the collector. He needed no information on this question.
As I see it, the issue to be decided in this case with respect to the sufficiency of the protest boils down to the single question: Did he sufficiently point out where the goods should have been classified. In view of the, I may say, extreme liberality of the courts in passing upon the validity of protests, I am of the opinion that, since the protests involved complained of the collector’s liquidation and assessment of duty and under the “reasons for objection” referred to “utensils, and hollow and flat ware” and stated that these articles were duti*71able at various rates under various paragraphs and further claimed that the goods should have been classified at the entered rate, the protests should be held to be sufficient. No formality has ever been required, it being frequently said that Congress intended to permit persons not versed in the technicalities of the law or in preparing pleadings to write the collector a letter or otherwise informally inform him of his dissatisfaction.
The protest involving door knockers, which this court and the trial court overruled, it seems to me contained substantially the same faults which are regarded as fatal in the protests which were dismissed by the trial court. The collector had no trouble in assessing the merchandise and from his reports and from certain reports by the appraiser no difficulty was encountered in determining what character of goods the importer was aiming at. Everybody understood that the importer was claiming that the collector’s assessment was erroneous because the merchandise had been assessed as manufactures of metal rather than as utensils or hollow or flat ware.
I am especially out of harmony with the majority in the holding that the dismissed protests failed to confer jurisdiction upon the trial court. Numerous authorities might be cited to show that where a court has jurisdiction it may permit motions involving amendments which would make the pleading affirmatively show on its face a jurisdictional fact. As I understand the holding of the majority it is to the effect that the protest was a nullity; that the court acquired no jurisdiction to decide any question under it. If this is true, it necessarily follows that if the importer had moved to amend the same, under the liberal amendment section (518), the court would have been bound to deny the right to amend because you cannot amend something that does not exist. If the case was not before the court, no amendment could bring the issue before it.
I am unwilling to hold, by necessary implication, that the protestant would not have had the right to amend the protest in accordance with the protest amendment statute. If the protestant had moved toamendand the court had overruled the motion on the ground that it had no jurisdiction, this court, according to the holding of the majority, as I see it, would be compelled to affirm the action of the trial court in its refusal to permit amendment.
So it seems to me that the majority’s holding is a far-reaching one and one wliich is calculated to lead to great embarrassment in the future. I am unwilling to agree to a holding in this case which in the future would require us to deny protestants the right to amend a defective protest. Unquestionably, the trial court had jurisdiction of the case for the purpose of permitting an amendment. Since the majority is of the opinion that the dismissed protests were insufficient to require *72that the trial court pass upon tbe issue sought to be presented, I know of no reason why it cannot hold that, in the absence of an amendment or an attempt to amend, the protest should be dismissed but it should not be put upon the ground of jurisdiction.